        Case 4:18-cv-00623-BD Document 22 Filed 08/21/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JOSEPH THOMAS BIDDLE                                                  PETITIONER

V.                          CASE NO. 4:18-CV-623-BD

DEXTER PAYNE, Director,
Arkansas Department of Correction                                    RESPONDENT


                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that Joseph Thomas Biddle’s amended petition for writ of

habeas corpus (Doc. No. 10) is hereby DISMISSED WITH PREJUDICE.

       DATED this 21st day of August, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
